 

EXHIBIT 10.12

 

Management Entrustment Agreement




Management Entrustment Agreement

This Agreement is made and entered into on February 5, 2015 in Beijing,China, by
and between the following parties:

Party A:Qianxian Media Advertising (Beijing) Co., Ltd.

Business address: Floor No. 23, Building B, Caizhi International Mansion, No.
18, Zhongguancun East Road, Haidian District, Beijing, P.R.C.

Party B:HuashangWujie (Beijing) Internet Technology Co., Ltd.

Business address: Room 255, Building 2#, No. 15, Wanyuan Street, Beijing
Economic-Technological Development Area, Beijing, P.R.C.

WHEREAS:

1. Party A is acorporation registered with Tongzhou office of
BeijingAdministration for Industry & Commerce and validly existing in the
territory of the PRC pursuant to the laws ofthe PRC with business license
registration number: 110106002093970.

2. Party B is a whollyforeign-owned enterprise which has been duly organized and
registered with Beijing Administration for Industry & Commerce and validly
existing under the laws of thePRC, with business license registration number:
110000450264334.

3. In order to let Party B have actual control of Party A, Party A intends to
irrevocably entrust to Party B for its management the right of operation
management of Party A and the responsibilities and authorities of the
shareholders and the Executive Director of Party A.

4. Party B agrees to accept the entrustment of Party A, and to exercise the
right of operation management of Party A and the responsibilities and
authorities of the shareholders and the Executive Director of Party A.

5. Party A has obtained the approval of its shareholders to enter into this
Agreement.




Page1 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




NOW, THEREFORE, through friendly consultation, under the principle of equality
and mutual benefits, in accordance with the relevant laws and regulations of the
People’s Republic of China, the parties agree to enter into this Agreement and
to be bound with the terms and conditions as follows:

Article 1  Management Entrustment

1.1 Entrusted Operation

Party A agrees to irrevocably entrust the right of operation management of Party
A and the responsibilities and authorities of Party A’s shareholders and the
Executive Director to Party B in accordance with the terms and conditions of
this Agreement.  Party B agrees to exercise the aforesaid rights and
responsibilities in accordance with the terms and conditions of this
Agreement.All the shareholders of Party Aissued Power of Attorney (“Power of
Attorney”)to Party Bby on the same dayas this Agreement.  Except that this
Agreement terminates, the aforesaid entrustment shall be irrevocable.

1.2 Term of Entrusted Operation

1.2.1

This Agreement is executed on the date first above written and shall take effect
as of such date (such day, the “Effective Date”), and subject to the termination
provisions of Sections 1.2.2. and 1.2.3 below (collectively, the “Early
Termination Provisions”), shall continue in effect until the thirtieth
anniversary of the Effective Date (the “Initial Term”); provided, that if this
Agreement has not been terminated prior to the end of the Initial Term or a
Renewal Term (as the case may be) in accordance with the Early Termination
Provisions, the term of this Agreement automatically and without any action of
any party shall be extended for additional successive ten year periods
thereafter (each a “Renewal Term”), unless not less than 30 days prior to the
end of the Initial Term or any Renewal Term Party B notifies Party A in writing
that this Agreement shall terminate at the end of the Initial




Page2 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




Term or that Renewal Term, as the case may be.  In no event shall Party A have
the right to unilaterally terminate this Agreement.  Anything to the contrary in
the foregoing notwithstanding, upon the occurrence of the events set forth below
this Agreement shall terminate on the date specified:

1.2.2

the day whenthe Agreement is terminated by Party B in its sole and absolute
discretion by the delivery to Party A of a written notice of termination; or

1.2.3

the day when Party B completes the acquisition of all the assets or at least 51%
of the equity interests of Party A.

1.3 Purpose of Entrusted Operation

Party Bshall fully manage the operation activities of Party A as its
exclusivemanaging consultant and provide Party A with exclusive technical
support for Party A.Party B shall perform the responsibilities and rights of
Party A’s shareholders and the Executive Director. Party A shall pay its profit
(if any) to Party B according to Article 1.5 of this Agreement and Party B shall
be responsible to Party A’s loss (if any).  During the term of the entrusted
operation, Party B, as the entrusted manager, shall provide full management to
Party A’s operations.

1.4 Content of Entrusted Operation

As of the day when this Agreement comes into effect, Party B shall be in charge
of all aspects of party A’s operations. The contents of the entrusted operation
shall include but not limited tomajor decision right management, capital
management, financial management,assets management, human resource management,
daily operation management and technical support. For Party B’s operation
decision for the operation management of Party A,Party A shall unconditionally
provide necessary assistance.

1.4.1   Major Decision Right Management




Page3 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




(1) Pursuant to Power of Attorney issued by the shareholders of Party A on the
same dayas this Agreement (“Power of Attorney”), Party B shall have the right to
participate inthe shareholder’s meeting of Party A, vote on the matters proposed
at the meeting,suggest the holding of temporary shareholders’ meeting as the
agent of theshareholders of Party A, and have other shareholders’ voting rights
as stipulated inthe Articles of Association of Party A and the Companies Law of
the PRC.Party B shall also have the right to make the following major decisions:

a) to decide the operation plan and investment scheme for Party A;

b) to discuss and approve the reports of the Executive Director and the
supervisor;

c) to discuss  and approve the annual financial budget and settlement plan;

d) to discuss approve the profit distribution plan and the loss compensation
plan;

e) within the authorization of the shareholder’s meeting, to decide suchmatters
of Party A as investment, assets purchase or sale, assetsmortgage, external
guarantee, assets management and related partytransaction;

f) to resolve on the increase or decrease of the registered capital;

g) to resolve on the issuance of the corporate bond;

h) to resolve on the matters including merger, division, change of corporate
form, dissolution and liquidation of the company;

i) to amend the articles of association;




Page4 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




j) to retain or replace the Certified Public Accounting (“CPA”) firm
providingauditing service for Party A.

(2) Party B shall have the right to designate candidatesof theexecutive director
and supervisorof Party A.

(3) Party B shall have the right to prepare the scheme to purchase or repurchase
theshares of Party A, the scheme of reorganization and the scheme to gopublic
for Party A; Party A should make sure that the shareholders of Party A
shallagree such schemes and go through the necessary legal procedures to
complete saidschemes.

1.4.2   Capital Management

Party B shall manage and control all funds of Party A. Party A shall open or
appoint amanagement account for its funds (“Management Account”) and Party B
shall beresponsible for and have the right in deciding the inward and outward
remittance of itsfunds. The seals affixed to such account shall be that of the
person appointed and confirmedby Party B. As of the day when this Agreement
comes into effect, all cashes of Party A,including but not limited to revenues
from sales, existing working capitals, collecting of receivables, and all
payables and operatingexpenses, employees’ salaries and compensationsand assets
acquisition, must be saved and transacted in this Management Account.

1.4.3   Financial Management

(1) Party B shall establish the financial and accounting system of Party A
pursuant to theapplicable laws of the PRC.

(2) Party B shall submit annual budget and settlement scheme to the shareholders
ofParty A.

(3) Party B shall on a quarterly basis file financial statements to the
shareholders of PartyA, and prepare the annual financial statements of Party A
within one hundred andtwenty (120) days after the end of each




Page5 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




fiscal year, and provide them to theshareholders after they are audited by the
CAP firm.

1.4.4   Assets Management

(1) Party A shall deliver the list of all its assets on December31, 2014(“Base
Date”)to Party B, within 10 businessdays after the effective date of this
Agreement and undertake it has no action adversely affecting such assets after
the BaseDate and before the execution of this Agreement.  Party B has the right
to use such assets for the necessary operation scope.

(2) Within the term of the entrusted operation, Party A shall not transfer the
assets ofParty A or reduce their value, unless otherwise arising in the ordinary
course ofbusiness of Party A and obtaining approval from Party B.

1.4.5   Human Resource Management (“HR Management”)

(1) Party B have the right to decide the setup of the internal governance
structure of Party A;

(2) Party B shall have the right to decide all matters in relation to HR of
Party A,including but not limited to the employment, removal, staffing and
remuneration ofsenior officers.

(3) Within the term of the entrusted operation, Party B shall continue to
perform thelabor contracts signed by Party A and its employees according to the
PRC labor laws.

1.4.6   Daily Operation Managementand Technical Support

(1) Party B shall have the right to decide all daily production and sales
arrangements ofParty A such as the business model, marketing tragedy and
executionof operating contracts.

(2) Party B undertakes to make full use of its existing advanced methods of




Page6 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




management and technologies, to broadensales channels, enhance the market share,
reduce business cost and operating expenses.

1.5 Entrustment Fee

1.5.1

In consideration of the services to be provided by Party B, Party A shall pay to
Party B eachquarter a management consulting fee equal to all after-tax profits,
if any, of Party A for that quarter.




1.5.2

Such fees that Party A shall pay (or cause to be paid) to Party B are to be paid
in the following manner: during the term of this Agreement: the Profits for each
quarter shall be computed no later than 45 days after the end of each quarter,
except that in the case of the final quarter of a fiscal year the period for
calculating the Profits shall be 90 days.  Once such computation is completed,
but in all events within 45 days of the end of each fiscal quarter (90 days in
the case of the fourth quarter), 100% of all Profits for that quarter shall be
paid to Party B.  If the Profits for any quarter are zero or negative, meaning
that Party A had a loss for such quarter, Party A will not pay Party B a
management consulting fee for that quarter, and any loss for a quarter shall be
deducted from the management consulting fee for the following quarters; provided
further, if at any time Party A shall request that Party B pay to it the amount
of any loss that has not been offset against a Profit, Party B will do so within
thirty days of such request. 




1.5.3  

Should Party A fail to pay all or any part of the fees due to Party B under this
Agreementwithin the time stipulated, Party A shall pay to Party B interest on
the amount overdue based at an adjustable rate equal to the three (3) month
lending rate for RMB announced from time to time by the People’s Bank of China
from the date due until the date paid in full.  







Page7 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




1.5.4

Following the end of each fiscal year of Party A, the parties shall conduct an
 examination and verification of the management consulting fees paid by Party A
based upon the Profits of Party A for each of the quarters during such fiscal
year as confirmed by the audit report by the CPA firm retained by Party B and
make appropriate adjustments within fifteen (15) business days following the
issuance of such audit report, so that any overcharge will be refunded or any
deficiency will be compensated for. Party Acovenants and warrants to Party B
that it will provide all necessary materials and assistance to such CPA firm and
cause the preparation and issuance to the parties of the foregoing audit report
by such CPA firm within ninety (90) days following the end of each fiscal year
of Party A.

1.6 Assumption of the Entrustment Risk

Party B shall assume all the operation risks in association with the management
of Party A entrusted to it.  Party B shall be responsible for any loss incurred
to Party A’s operation.  If Party A’s cash is not enough to pay its debt, Party
B is liable to pay the debt; if the loss leads to Party A’s net asset less than
the total contribution of Party A’s all shareholders (i.e. paid-in capital),
Party B shall be liable to make up for the deficiency.

Article 2  Rights and Obligations of the Parties A

During the term of the entrusted operation, the rights and obligations of Party
A shall include:

(1) After the execution of this Agreement, the management of Party A shall be
handed over to Party B. Party Ashall, within 10business days after the effective
date of this Agreement, deliver Party A’s business data, personal archives,
business licenses, seals, financial records, legal title certificates and other
relevant documentation to Party B or representative authorized by Party B, in
order to guarantee Party B to execute its operation responsibilities.  




Page8 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




(2) During the term of the entrusted operation, without Party B’s consent, Party
A and its shareholdersand theExecutive Director shall not make any decision on
Party A’s operations, and they shall not intervene with Party B’s entrusted
management activities in any form;

(3) During the term of the entrusted operation, Party A’s Executive Director
shall have  the obligation to cooperate with Party B in accordance with Party
B’s request to ensure the stability and consistency of the operation;

(4) To entrust the authorities of the shareholders and the Executive Director to
Party B;

(5) To timely pay the entrustment fee to Party B;

(6) Without Party B’s consent, Party A shall not entrust any third party other
than Party B in any form to manage Party A’s businesses;

(7) The Executive Director and shareholders of Party A shall issue necessary
documents for the purpose of accomplishing the management by Party B;

(8) Party A shall do or cause to be done, all things necessary to preserve and
keep in fullforce and effect its existence and its material rights, franchises
and licenses;

(9) Party A shall actively assist Party B in transacting foreign merger
formalitiesprovided that doing so is permitted by the laws of the PRC;

(10) Party A shall not unilaterally early terminate this Agreement for any
reason.

(11) Other rights and obligations of Party A provided under this Agreement.   




Page9 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




Article 3  Negative Covenants

Party A covenants and agrees that, during the term of this Agreement, without
the priorwritten consent of Party B:

(1) Party A will not issue, purchase or redeem any equity securities of Party A;

(2) Party A will not create, incur, assume or suffer to exist any liens upon or
with respectto any property or assets of Party A whether now owned or hereafter
acquired,provided that the provisions of this subsection shall not prevent the
creation,incurrence, assumption or existence of:

a) liens for taxes not yet due, or liens for taxes being contested in good
faithand by appropriate proceedings for which adequate reserves have been
established; and

b) liens in respect of property or assets of Party A imposed by the laws of
thePRC, which were incurred in the ordinary course of business, and (i) whichdo
not in the aggregate materially detract from the value of such property orassets
or materially impair the use thereof in the operation of the business ofParty A
or (ii) which are being contested in good faith by appropriateproceedings, which
proceedings have the effect of preventing the forfeitureor sale of the property
of assets subject to any such lien.

(3) Party A will not liquidate ,dissolve or terminate its operations or enter
into anytransactions of merger or consolidation, or convey, sell, lease or
otherwise dispose of(or agree to do any of the foregoing at any future time) all
or any part of its propertyor assets, or purchase or otherwise acquire (in one
or a series of related transactions)any part of the property or assets (other
than purchases or other acquisitions ofinventory, materials and equipment in the
ordinary course of business) of any person,except that (i) Party A may make
sales of inventory in the




Page10 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




ordinary course of business;and (ii) Party A may, in the ordinary course of
business, sell equipment which isuneconomic or obsolete;

(4) Party A will not declare or pay any dividends, or return any capital, to
itsshareholders or authorize or make any other distribution, payment or delivery
ofproperty or cash to its shareholders as such, or redeem, retire, purchase or
otherwiseacquire, directly or indirectly, for a consideration, any shares of any
class of itscapital stock now or hereafter outstanding (or any options or
warrants issued by PartyA with respect to its capital stock), or set aside any
funds for any of the foregoingpurposes;

(5) Party A will not contract, create, incur, assume or suffer to exist any
indebtedness,except accrued expenses and current trade accounts payable incurred
in the ordinarycourse of business, and obligations under trade letters of credit
inclined by Party A inthe ordinary course of business, which are to be repaid in
full not longer than oneyear after the date on which such indebtedness is
originally incurred to finance thepurchase of goods by Party A;




(6) Party A will not lend money or credit or make advances to any person, or
purchase oracquire any stock, obligations or securities of, or any other
interest in, or make anycapital contribution to, any other person, except that
Party A may acquire and holdreceivables owing to it, if created or acquired in
the ordinary course of business andpayable or dischargeable in accordance with
customary trade terms;

(7) Party A will not enter into any transactions or series of related
transactions, whetheror not in the ordinary course of business, with any
affiliates of Party A, other than onterms and conditions substantially as
favorable to Party A as would be obtainable byParty A at the time in a
comparable arm’s-length transaction with a person other thanan affiliate and
with the prior written consent of Party B;




Page11 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




(8) Party A will not make any expenditures for fixed or capital assets
(including, withoutlimitation, expenditures for maintenance and repairs which
should be capitalized inaccordance with generally accepted accounting principles
in the PRC or in the UnitedStates) in excess of US $500,000, without the prior
written consent of Party B; and

(9) Party A will not: (i) make any voluntary or optional payment or prepayment
on orredemption or acquisition for value of (including, without limitation, by
way ofdepositing with the trustee with respect thereto money or securities
before due for thepurpose of paying when due) any existing indebtedness; (ii)
amend or modify, orpermit the amendment or modification of, any provision of any
existing indebtednessor of any agreement (including, without limitation, any
purchase agreement,indenture, loan agreement or security agreement) relating to
any of the foregoing; or(iii) amend, modify or change its Article of Association
or Business License, or anyagreement entered into by it, with respect to its
shares, or enter into any newagreement with respect to its shares.

Article 4  Rights and Obligations of the Parties B

During the term of the entrusted operation, the rights and obligations of Party
B shall include:

(1) Party B shall enjoy independent and comprehensive management right over
Party A’s operations;

(2) Party B shall have the right to adjust the organizational structure and the
personnel placement of Party A based on the needs of the management;

(3) Party B shall have the right to dispose of all the assets of Party A, and
PartyB can dispose of any of the aforesaid assets without any prior consent of
Party A;




Page12 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




(4) Party B shall be entitled to entrustment fees in accordance with this
Agreement.

(5) Party B shall carry out all the responsibilities and rights entrusted to it
under this Agreement in good faith, and shall pay reasonable attention to the
entrusted matters and notify Party A timely of relevant matters;

(6) Party B shall act in good faith and consult with Party A in regards to the
handling of matters  covered by this Agreement;

(7) Other obligations shall be performed by Party B under this Agreement.

Article 5  Warranties and Representations

5.1 Party A has stated to Party B and Party B has knowledge of the following
circumstances:

(1) Party A has the Fixed-form Print Advertising Registration Certificate
(expiring on August 12, 2015) and may release Fixed-form Print Advertisements.

(2) While Party A has not develop its own advertising business, but carrying out
advertising services and entering into relating agreements,
coordinatingwithBeijing Huashangjie Electronic Business Service Co., Ltd.and
Beijing UKT Investment Management Co., Ltd. (“related companies”) controlled by
Party A’s shareholders . Party A agrees to keep performing the obligations of
the agreements ，to continue to enter into new ancillary agreements if necessary.
Party B shall have the right to adjust its own business mode and its mode of
cooperation with the related companies during the period of entrusted operation.




Page13 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




5.2 Each party shall warrant and represent to the other party, on the execution
day of this Agreement, that:

(1) Each party shall have the right to enter into this Agreement, and the
ability to perform this Agreement;

(2) In order to execute and perform this Agreement, each party has gone through
the necessary internal decision-making procedures and obtained the approval;

(3) Each party has duly authorized its representative to execute this Agreement;

(4) Each party shall not have any reason of its own that will encumber the
effectiveness of this Agreement from the effective date and become binding on
such party;

(5) The execution of this Agreement and the performance of the obligations
hereunder will NOT:

a) violate the business license, articles of association or any other similar
documents of that party;

b) violate the laws and regulations of China or the government authorization or
permit;

c) violate any other contracts or agreements to which that party is a party (or
is bound), or lead to that party’s breach of contract under such contracts or
agreements.

Article 6  Effect of the Agreement

This Agreement shall be valid upon the subscription of both parties’ legal
representatives or duly authorized representatives and the affixture of both
parties’ corporate seals.




Page14 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




Article 7  Liability of Beach of the Agreement

After the effectiveness of this Agreement, apart from the situation described in
Article 8 of this Agreement, either party’s violation of any provisions under
this Agreement shall constitute a breach of this Agreement and thus be liable to
compensate the non-breaching party for any damages that may arise thereof.

Article 8  Force Majeure

Either party’s failure to perform the obligations or part of the obligations of
this Agreement due to a force majeure event shall not be deemed as a breach of
the agreement; however, the non-performing party shall timely provide effective
evidence of the force majeure event to the other party, and the parties shall
discuss a settlement plan through consultation.

Article 9   The Governing Law

The execution, effectiveness, interpretation, performance and dispute resolution
of this Agreement shall be governed by the laws and regulations of China.

Article 10  Dispute Resolution

Any dispute arising under this Agreement shall be first settled by the parties
through friendly consultation.   If the negotiation fails within 45 days,either
party  is entitled to submit the dispute to the China international Economic and
Trade Arbitration Commission (“CIETAC”) in Beijing for arbitration which shall
be conducted in accordance with the Commission's arbitration rules in effect at
the time of applying for arbitration.The arbitral award is final and binding
upon both parties.

Article 11  Confidentiality

11.1  The parties agree and shall cause their relevant personnel to keep strict
confidence of all the terms and conditions of this Agreement and all the matters
of the entrusted operation that have access to. They shall not disclose the
aforesaid information to any third party unless it is required by the explicit




Page15 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




provision of law, or the instruction of judicial or governmental agencies or
with consent of the other party, otherwise, the disclosing party shall bear the
relevant legal consequences.

11.2  The confidentiality obligation of the parties shall survive the
termination ofthis Agreement.

Article 12  Severability of the Clauses

12.1  If any clause of this Agreement is invalidated or non-enforceable due to
the provisions of laws or regulations, this clause is invalid while all other
clauses shall remain in full force and effect and binding upon both parties.

12.2  In the event the aforesaid situation occurs, the parties shall, through
friendly consultation, agree upon supplemental clause to replace the invalid
clause at their earliest possible time.

Article 13  Non-waiver of Rights

13.1  If one party fails or delays to exercise a certain right provided under
this Agreement, such failure or delay shall not constitute the waiver of such
right by that party.

13.2  If one party fails to require the other party to perform a certain
obligation provided under this Agreement, such failure shall not constitute the
waiver by that party of the right to require the other party to perform at a
later time.

13.3  If one party violates any clause of this Agreement and obtains a waiver of
liability from the non-violating party, such waiver shall not constitute the
waiver of liability by the non-violation party over the violations by the other
party at a later time or of other clauses of this Agreement.

Article 14  No Transfer

Unless otherwise provided in this Agreement, without the prior written consent
of the other party, one party shall not transfer or entrust this Agreement or
any right or




Page16 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




obligation under this Agreement to a third party, nor shall one party provide
any guarantee to a third party or do other similar things.

Article 15  Miscellaneous

15.1  Any supplemental agreements entered into by the parties after the
effective date of this Agreement shall be an effective part of this Agreement
and have the same legal effect as this Agreement.  If there is any discrepancy
between the supplemental agreement and this Agreement, the supplemental
agreement shall prevail.

15.2  This Agreement is written both in Chinese and English; in case there is
any conflict between the Chinese version and the English version, the Chinese
version shall prevail.

15.3  This Agreement shall be executed in four counterparts; each party holds
one and the rest are used for the transaction of related formalities.  Each of
the copies shall be deemed as the original one and has the same effect.




[The remainder of this page is intentionally left blank.]







Page17 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
specified on the first page of this Agreement.




Party A:Qianxian Media Advertising (Beijing) Co., Ltd.(seal)

Legal Representative (signature):




Party B: HuashangWujie (Beijing) Internet Technology Co., Ltd.(seal)

Legal Representative (signature):




Page18 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




Statement

Date: February 5, 2015

I agree that Qianxian Media Advertising (Beijing) Co., Ltd.signs the Management
Entrustment Agreement with HuashangWujie (Beijing) Internet Technology Co.,
Ltd., which irrevocably entrusts HuashangWujie (Beijing) Internet Technology
Co., Ltd.for its management the right of operation management of
Qianxian Media Advertising (Beijing) Co., Ltd.and the right from me according to
the laws and the Articles of Association of Qianxian Media Advertising
(Beijing) Co., Ltd.




Stated by :

Yong Xu（ID No.110221196803042219）：




Yahong Zhao（ID No. 130404196503310021）：




Yinghua Zhang（ID No.131082197509220775）：







Page19 / 19





